ih,~;
                         QFFICE           OF                  R-SE4
           TEE      AIYTOIRNEY    GENERAL
                       A~STIN,TE~S



Honorable aso. w. co*, Y. Ti.,
State Eealth Otffoer
Taxer, Stats Doard of EIomlth
~wwll, %x(14
f"sair
    sir:                     OpiniolrNO. Y-155
                             Ii.: kliglbllltyof a mh2vhI
                                  edpplaa 0lllU f0r bQuoflt8
                                  Under Artleh WOO, V.U.S.




           seof~on 2 or th6 law ;a   au   r0ii0w




     0r age, whore pr~yulaalr-300tions 3r zmcnae0t.r
    an   lapairstlby xaa@oo~\ of a leiat, bona, Or me010
    thrm     or dauormft~, to ths extant that     the 0hlla
    10 or say b6 exptmtsd to be totslly or partla1l.l
    iwep40lt~t6Q     for aduoation or raurativ*
    OQQU tioa.      To b8 o.U&ble for raabilltati0a
    acm 3"de War     thlm Aat, t!?c? obild’r dlaabllity
    z&r&etbe auah that it i8 rsssoaablato arpwt
    that SUO~    ohild QBA be iOpm?Cd thmU@ hfmpl-
    talioatloa, aedioal OF surgiaal oare, artfflalel
    epjMaauos, or thrtqb a ooatblmtlon of these
     aenio44   .*
           Cbere tSpr statute 10 axprasset   fA plain and ua-
~aablguops lna(~~aqs, and it.8moenlae is clear and ob~loun, thma
16 IUITOOSITOT OOAStW0tiOA.       Caddy ~8. Flmt Rational Bank of
I306UmOnt, 2:83 :J. ~. 472; Zparks 08. State, 174 3. ty.SS; PIem*-
 ?ard 08 Of1 nssoeletion TB. Warner milling Co., 187 C&.516.
The Iangts(r,c of 3cotion 2 is in plain, o.@er sad afmmblgobu
term8 and do08 not croopt SCIZT:U~*ohlltrm* rra0 it8 prori8i0~
by PS8610R Of vrhiCh thfiTQ is ~3 XNXI rOC OOIBStrttati0ZL TbWfON,
It lo the ophion     or tua 0rri0e that married orippled poxmom
trndr~ 21 ~62~3-60r~ep   arc eugible   r0r hrmmi    0r said ileotfon
2 ir thny Ora! at~eTwlao   oLl.dbls.

                              .izmMAal[

             tai6mled aIlpp1si3 perso?Ja u&lor 21 ymI3-m OS
     gge am      ollglbla for trm benofltr or Artlole
                        If oth'wlse sllF;lble.Art.      44190,

                                            Youra tory tm17
                                      AZQWT      WUi!RAL OF TJZA3
                                     \=   (%c.aCb)   @idT. -ftilliM~
                                                     Asslatant